DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on May 2, 2022 has been entered.
Claims 2, 4, 9, 11, 16 and 18 have been amended.
Claims 2-23 have been examined and are pending.

Response to Arguments
Applicants have argued Fulton fails to anticipate one or more features recited by the amended independent claims (Remarks, page 9). Examiner has carefully considered Applicant's arguments but respectfully disagrees. See below for how Fulton can be applied to teach Applicant's amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 11 and 12 of US 10365941 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 9, 11 and 12 of US 10365941 B2 contain all the limitations of instant application claims 2-20 (see mapping table below). Thus, claims 2-20 of the instant application are not patentably distinct from claims 7, 9, 11 and 12 of US 10365941 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 10365941 B2
Instant Application 16/446390
7. A method, comprising: 

receiving, by a load balancer at a first port via a first communication protocol, a first message comprising a request for a resource; 

determining, by a port mapper of the load balancer, a network condition; 

directing, by the port mapper and based on the network condition, the request from the first port to a second port of the load balancer; 

determining, based on the network condition, a virtual machine cluster of a plurality of virtual machine clusters; 

transmitting, from the second port to a terminator proxy instance of the virtual machine cluster via the first communication protocol, the first message;

augmenting, by the terminator proxy instance, the first message to generate a second message; 

determining, based on a routing table for the plurality of virtual machine clusters, a dynamically bound communication path to the resource; and 

transmitting, to the resource via a second communication protocol, via the dynamically bound communication path, the second message. 

9. The method of claim 7, wherein the first port is associated with an identifier of the resource.

12. The method of claim 7, wherein the resource comprises a video controller, and wherein the first communication protocol is one of: a Wirelink protocol or a business and operating support system (BOSS) protocol.
2. A method, comprising:

receiving, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

directing, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

sending, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

3. (Previously Presented) The method of claim 2, wherein sending the request for the resource comprises sending the request for the resource via a dynamically bound communication path.

5. (Previously Presented) The method of claim 2, further comprising: 

determining, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and 

sending, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

6. (Previously Presented) The method of claim 2, further comprising:

terminating, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiating, by the terminator proxy instance, a second communication session associated with a second communication protocol.

7. (Previously Presented) The method of claim 2, wherein the computing device comprises at least one of: a network load balancer or a port mapper and the resource comprises at least one of: a digital network control system, a digital addressable video controller, a controller, a device element, a video interface, an audio interface, a network interface, a display element, or a user interface.

8. (Previously Presented) The method of claim 2, further comprising determining, based on the network condition, the virtual machine cluster.

11. The method of claim 7, wherein the network condition comprises a current load of a network.
4. (Previously Presented) The method of claim 2, wherein the network condition comprises at least one of: 

a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.

7. A method, comprising: 

receiving, by a load balancer at a first port via a first communication protocol, a first message comprising a request for a resource; 

determining, by a port mapper of the load balancer, a network condition; 

directing, by the port mapper and based on the network condition, the request from the first port to a second port of the load balancer; 

determining, based on the network condition, a virtual machine cluster of a plurality of virtual machine clusters; 

transmitting, from the second port to a terminator proxy instance of the virtual machine cluster via the first communication protocol, the first message;

augmenting, by the terminator proxy instance, the first message to generate a second message; 

determining, based on a routing table for the plurality of virtual machine clusters, a dynamically bound communication path to the resource; and 

transmitting, to the resource via a second communication protocol, via the dynamically bound communication path, the second message. 

9. The method of claim 7, wherein the first port is associated with an identifier of the resource.

12. The method of claim 7, wherein the resource comprises a video controller, and wherein the first communication protocol is one of: a Wirelink protocol or a business and operating support system (BOSS) protocol.

9. (Currently Amended) A non-transitory computer-readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:

receive, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

direct, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

send, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

10. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to send the request for the resource, further cause the at least one processor to send the request for the resource via a dynamically bound communication path.

12. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to:

determine, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and

send, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

13. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to:

terminate, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiate, by the terminator proxy instance, a second communication session associated with a second communication protocol.

14. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the computing device comprises a port mapper and the resource comprises at least one of: a digital network control system, a digital addressable video controller, a controller, a device element, a video interface, an audio interface, a network interface, a display element, or a user interface.

15. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to determine, based on the network condition, the virtual machine cluster.

11. The method of claim 7, wherein the network condition comprises a current load of a network.
11. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the network condition comprises at least one of: a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.

7. A method, comprising: 

receiving, by a load balancer at a first port via a first communication protocol, a first message comprising a request for a resource; 

determining, by a port mapper of the load balancer, a network condition; 

directing, by the port mapper and based on the network condition, the request from the first port to a second port of the load balancer; 

determining, based on the network condition, a virtual machine cluster of a plurality of virtual machine clusters; 

transmitting, from the second port to a terminator proxy instance of the virtual machine cluster via the first communication protocol, the first message;

augmenting, by the terminator proxy instance, the first message to generate a second message; 

determining, based on a routing table for the plurality of virtual machine clusters, a dynamically bound communication path to the resource; and 

transmitting, to the resource via a second communication protocol, via the dynamically bound communication path, the second message. 

9. The method of claim 7, wherein the first port is associated with an identifier of the resource.

12. The method of claim 7, wherein the resource comprises a video controller, and wherein the first communication protocol is one of: a Wirelink protocol or a business and operating support system (BOSS) protocol.

16. (Currently Amended) An apparatus comprising: one or more processors; 

and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:

receive, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

direct, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

send, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

17. (Previously Presented) The apparatus of claim 16, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send the request for the resource, further cause the apparatus to send the request for the resource via a dynamically bound communication path.

19. (Currently Amended) The apparatus of claim 16, wherein the processor- executable instructions, when executed by the one or more processors, further cause the apparatus to:

determine, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and

send, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

20. (Currently Amended) The apparatus of claim 16, wherein the processor- executable instructions, when executed by the one or more processors, further cause the apparatus to:

terminate, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiate, by the terminator proxy instance, a second communication session associated with a second communication protocol.

11. The method of claim 7, wherein the network condition comprises a current load of a network.
18. (Previously Presented) The apparatus of claim 16, wherein the network condition comprises at least one of: a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.



Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of US 9501307 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-18 of US 9501307 B2 contain all the limitations of instant application claims 2-20 (see mapping table below). Thus, claims 2-20 of the instant application are not patentably distinct from claims 16-18 of US 9501307 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 9501307 B2
Instant Application 16/446390
16. A method, comprising: 

receiving, by a load balancer via a first port associated with an addressable identifier of a resource, first information and second information, via a first communication session, that is associated with a first communication protocol, wherein the second information comprises an indication of the addressable identifier; 

determining, by the load balancer, a network condition; 

selecting, by the load balancer, a virtual machine cluster based on the network condition;

dynamically binding, by the load balancer, a second port of the load balancer to the virtual machine cluster, resulting in a dynamically bound communication path; 

and sending, by the load balancer via the second port, the first information and the second information via the dynamically bound communication path to the virtual machine cluster via the first communication session, wherein a terminator proxy instance associated with the virtual machine cluster is configured to: convert the first information and the second information from a first format associated with the first communication protocol to a second format associated with a second communication protocol, augment the first information with the second information, and send the augmented first information to the resource via a second communication session associated with the second communication protocol. 

17. The method of claim 16, wherein the resource comprises a video controller.
2. A method, comprising:

receiving, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

directing, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

sending, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

3. (Previously Presented) The method of claim 2, wherein sending the request for the resource comprises sending the request for the resource via a dynamically bound communication path.

5. (Previously Presented) The method of claim 2, further comprising: 

determining, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and 

sending, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

6. (Previously Presented) The method of claim 2, further comprising:

terminating, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiating, by the terminator proxy instance, a second communication session associated with a second communication protocol.

7. (Previously Presented) The method of claim 2, wherein the computing device comprises at least one of: a network load balancer or a port mapper and the resource comprises at least one of: a digital network control system, a digital addressable video controller, a controller, a device element, a video interface, an audio interface, a network interface, a display element, or a user interface.

8. (Previously Presented) The method of claim 2, further comprising determining, based on the network condition, the virtual machine cluster.

18. The method of claim 16, wherein the network Conditions comprises a current load of a network.
4. (Previously Presented) The method of claim 2, wherein the network condition comprises at least one of: 

a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.

16. A method, comprising: 

receiving, by a load balancer via a first port associated with an addressable identifier of a resource, first information and second information, via a first communication session, that is associated with a first communication protocol, wherein the second information comprises an indication of the addressable identifier; 

determining, by the load balancer, a network condition; 

selecting, by the load balancer, a virtual machine cluster based on the network condition;

dynamically binding, by the load balancer, a second port of the load balancer to the virtual machine cluster, resulting in a dynamically bound communication path; 

and sending, by the load balancer via the second port, the first information and the second information via the dynamically bound communication path to the virtual machine cluster via the first communication session, wherein a terminator proxy instance associated with the virtual machine cluster is configured to: convert the first information and the second information from a first format associated with the first communication protocol to a second format associated with a second communication protocol, augment the first information with the second information, and send the augmented first information to the resource via a second communication session associated with the second communication protocol. 

17. The method of claim 16, wherein the resource comprises a video controller.
9. (Currently Amended) A non-transitory computer-readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:

receive, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

direct, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

send, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

10. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to send the request for the resource, further cause the at least one processor to send the request for the resource via a dynamically bound communication path.

12. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to:

determine, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and

send, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

13. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to:

terminate, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiate, by the terminator proxy instance, a second communication session associated with a second communication protocol.

14. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the computing device comprises a port mapper and the resource comprises at least one of: a digital network control system, a digital addressable video controller, a controller, a device element, a video interface, an audio interface, a network interface, a display element, or a user interface.

15. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the processor-executable instructions, when executed by the at least one processor, further cause the at least one processor to determine, based on the network condition, the virtual machine cluster.

18. The method of claim 16, wherein the network Conditions comprises a current load of a network.
11. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the network condition comprises at least one of: a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.

16. A method, comprising: 

receiving, by a load balancer via a first port associated with an addressable identifier of a resource, first information and second information, via a first communication session, that is associated with a first communication protocol, wherein the second information comprises an indication of the addressable identifier; 

determining, by the load balancer, a network condition; 

selecting, by the load balancer, a virtual machine cluster based on the network condition;

dynamically binding, by the load balancer, a second port of the load balancer to the virtual machine cluster, resulting in a dynamically bound communication path; 

and sending, by the load balancer via the second port, the first information and the second information via the dynamically bound communication path to the virtual machine cluster via the first communication session, wherein a terminator proxy instance associated with the virtual machine cluster is configured to: convert the first information and the second information from a first format associated with the first communication protocol to a second format associated with a second communication protocol, augment the first information with the second information, and send the augmented first information to the resource via a second communication session associated with the second communication protocol. 

17. The method of claim 16, wherein the resource comprises a video controller.
16. (Currently Amended) An apparatus comprising: one or more processors; 

and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:

receive, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, wherein the first port is associated with the resource identifier;

direct, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and

send, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource.

17. (Previously Presented) The apparatus of claim 16, wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send the request for the resource, further cause the apparatus to send the request for the resource via a dynamically bound communication path.

19. (Currently Amended) The apparatus of claim 16, wherein the processor- executable instructions, when executed by the one or more processors, further cause the apparatus to:

determine, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and

send, by the terminator proxy instance via the second communication protocol, the augmented message to the resource.

20. (Currently Amended) The apparatus of claim 16, wherein the processor- executable instructions, when executed by the one or more processors, further cause the apparatus to:

terminate, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and

initiate, by the terminator proxy instance, a second communication session associated with a second communication protocol.

18. The method of claim 16, wherein the network Conditions comprises a current load of a network.
18. (Previously Presented) The apparatus of claim 16, wherein the network condition comprises at least one of: a quantity of a network load, a change in network traffic, an allocation of ports, an allocation of identifiers, an identity of the resource, or a routing condition.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 7-9, 11, 14-16, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9043452 B2 - hereinafter "Fulton".

With respect to claim 2, Fulton teaches,
A method, comprising: receiving, at a first port of a computing device and via a first communication protocol, a request for a resource identified by a resource identifier, - "The control system of some embodiments (such as the system illustrated in FIG. 17) implements this logical switch across one or more physical switches (computing device), which as mentioned above may be hardware switches, software switches, or virtual switches defined on top of other switches." (col. 40:26-31). "That is, the logical switch 2800 receive network data (e.g., packets) through the ingress ports and routes the network data based on the flow entries specified in the forwarding tables 2805 to the egress ports, through which the logical switch 2800 sends out the network data." (col. 55:61-64). "In the first stage 2801, the logical switch 2800 receives packet 1 (request) from VM1 through port 1 (first port). Packet 1 includes in the packet header a source MAC address and a destination MAC address." (col. 56:29-30; Fig. 28). "The logical switch 2800 reads the header of packet 1, specifically the destination MAC (resource identifier) address field, and sees that the packet is sent to VM3 (resource)." (col. 56:37-39; Fig. 28). "An IP address is usually not assigned to a virtual machine but a MAC address is always assigned to a virtual machine when it is created in some embodiments." (col. 60:58-60). Medium Access Control (MAC) is interpreted as the first communication protocol; wherein the first port is associated with the resource identifier; - "In the first stage 2801, the logical switch 2800 receives packet 1 from VM1 through port 1. Packet 1 includes in the packet header a source MAC address and a destination MAC address (resource identifier). The source MAC address (SMAC) field of the header includes the MAC address of VM1 to indicate the packet 1 is sent by the VM1. The destination MAC address (DMAC) field includes the MAC address of VM3 (resource) to indicate that packet 1 is sent to VM3. The logical switch 2800 performs an ingress lookup. The logical switch 2800 reads the header of packet 1, specifically the destination MAC address field, and sees that the packet is sent to VM3." (col. 56:29-39). 
directing, based on a network condition associated with the first communication protocol, the request for the resource from the first port to a second port of the computing device; and - "The logical switch 2800 also includes forwarding tables 2805, which include an ingress ACL table 2806 (network condition) among other forwarding tables." (col. 55:56-58) "In some embodiments, the forwarding tables 2705 include a set of records (e.g., flow entries) that instruct the logical switch 2700 to route and/or modify network data and send the network data to the egress ports based on defined routing criteria. Examples of routing criteria include source media access control (MAC) address, destination MAC..." (col. 54:52-58) "In the first stage 2801, the logical switch 2800 receives packet 1 (request) from VM1 through port 1 (first port)." (col. 56:29-30; Fig. 28). "The logical switch 2800 reads the header of packet 1, specifically the destination MAC address field, and sees that the packet is sent to VM3 (resource). The ingress ACL (network condition) has an entry for packets that are sent to VM3. Accordingly, the logical switch 2800 performs the remaining logical lookups using other logical forwarding tables (not shown) to determine to which egress port the logical switch 2800 should send the packet. In this example, the results of the remaining logical lookups lead the packet to VM3 (resource) through port 3 (second port)." (col. 56:37-45; Fig. 28)
sending, from the second port via the first communication protocol to a virtual machine cluster of a plurality of virtual machine clusters, the request for the resource. - "The logical switch 2800 reads the header of packet 1, specifically the destination MAC address field (Ethernet protocol identifier), and sees that the packet is sent to VM3 (resource)  . The ingress ACL has an entry for packets that are sent to VM3. Accordingly, the logical switch 2800 performs the remaining logical lookups using other logical forwarding tables (not shown) to determine to which egress port the logical switch 2800 should send the packet. In this example, the results of the remaining logical lookups lead the packet to VM3 (resource) through port 3 (second port)." (col. 56:37-45; Fig. 28) "VMs 1-3" (virtual machine clusters) (Fig. 28).

With respect to claim 9, Fulton teaches,
A non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 16, Fulton teaches,
An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 4, 11 and 18, Fulton teaches,
wherein the network condition further comprises at least one of: ...a routing condition. - "The logical switch 2800 reads the header of packet 1, specifically the destination MAC address field, and sees that the packet is sent to VM3. The ingress ACL (network/routing condition) has an entry for packets that are sent to VM3. Accordingly, the logical switch 2800 performs the remaining logical lookups using other logical forwarding tables (not shown) to determine to which egress port the logical switch 2800 should send the packet. In this example, the results of the remaining logical lookups lead the packet to VM3 through port 3." (col. 56:37-45; Fig. 28)

With respect to claims 7 and 14, Fulton teaches,
wherein the computing device comprises at least one of: ...a port mapper - "That is, the logical switch 2800 receive network data (e.g., packets) through the ingress ports and routes the network data based on the flow entries specified in the forwarding tables 2805 to the egress ports, through which the logical switch 2800 sends out the network data." (col. 55:61-64); and the resource comprises at least one of: ...a network interface. - "FIG. 32 also illustrates a host 3215. The host 3215 in this example is a server on which VM1 runs. The host 3215 in some embodiments includes a network interface (e.g., a network interface card (NIC) with an Ethernet port, etc.) through which one or more VMs hosted in the host 3215 send out packets." (col. 67:21-26; Fig. 32). Thus, in the example of Fig. 28, the NIC card of VM3's host is interpreted as the resource.

With respect to claims 8 and 15, Fulton teaches,
determining, based on the network condition, the virtual machine cluster. - "The logical switch 2800 reads the header of packet 1, specifically the destination MAC address field, and sees that the packet is sent to VM3. The ingress ACL (network condition) has an entry for packets that are sent to VM3. Accordingly, the logical switch 2800 performs the remaining logical lookups using other logical forwarding tables (not shown) to determine to which egress port the logical switch 2800 should send the packet. In this example, the results of the remaining logical lookups lead the packet to VM3 through port 3." (col. 56:37-45; Fig. 28). "VMs 1-3" (virtual machine clusters) (Fig. 28).

With respect to claims 21-23, Fulton teaches,
wherein the first port is assigned to a plurality of resource identifiers, - "In the first stage 2801, the logical switch 2800 receives packet 1 from VM1 through port 1 (first port). Packet 1 includes in the packet header a source MAC address and a destination MAC address (identifier)." (col. 56:29-30; Fig. 28). "As shown in the stage 2801, the ingress ACL table 2806 allows packets sent from any VM to any other VM (resource) that are coupled to the logical switch 2800, pending the results of other logical lookups performed by the logical switch 2801." (col. 56:46-49) Thus, port 1 is configured to send packets to other VM's identified by respective MAC addresses; wherein each resource identifier of the plurality of resource identifiers identifies one resource of a plurality of resources, - "An IP address is usually not assigned to a virtual machine but a MAC address (identifier) is always assigned to a virtual machine (resource) when it is created in some embodiments." (col. 60:58-60). "VMs 1-3" (Fig. 28); and wherein the first port is configured to receive requests associated with the plurality of resource identifiers. - "In the first stage 2801, the logical switch 2800 receives packet 1 from VM1 through port 1 (first port). Packet 1 includes in the packet header a source MAC address and a destination MAC address (identifier)." (col. 56:29-30; Fig. 28). "As shown in the stage 2801, the ingress ACL table 2806 allows packets (requests) sent from any VM to any other VM (resource) that are coupled to the logical switch 2800, pending the results of other logical lookups performed by the logical switch 2801." (col. 56:46-49) Thus, port 1 can receive packets comprising various destination MAC addresses (identifiers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9043452 B2 - hereinafter "Fulton", in view of US 5905723 - hereinafter "Varghese".

With respect to claims 3, 10 and 17, Fulton does not explicitly teach,
wherein sending the request for the resource comprises sending the request for the resource via a dynamically bound communication path.
However, in analogous art for network communications, Varghese teaches:
"Preferred embodiments include the following features. In the network interconnection device the assignment of different switch ports to different links can be either a static or a dynamic assignment. The switch also includes an assignment means assigning different ports of the switch to different links of the plurality of links. Upon receiving an incoming packet through a port that is assigned to one of the links by the assignment means, the switch forwards that incoming packet to the link to which that port is assigned by the assignment means. The assignment means makes either a static or a dynamic assignment of ports to links." (col. 2:15-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Fulton with Varghese's teachings because doing so would provide Fulton's system with the ability to increase the performance of a router, as suggested by Varghese (col. 2:42-44).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9043452 B2 - hereinafter "Fulton", in view of US 20140192804 A1 - hereinafter "Ghanwani".

With respect to claims 5, 12 and 19, Fulton does not explicitly teach the following limitations which, in analogous art for switching, are taught by Ghanwani.
For example, Ghanwani teaches:
determining, by a terminator proxy instance of the virtual machine cluster and based on the request for the resource and based on augmentation information, an augmented message associated with a second communication protocol; and - "In information handling system 100, virtual switches 106, 116, and 136 provide a number of tunnels that allow for communication within tenant 150 and between hosts 102, 112, and 132. These tunnels may be Internet Protocol (IP) based tunnels that function by encapsulation. For example, VM 104A (virtual machine cluster) on host 102 may need to transmit a packet (request) to VM 114A on host 112. VM 104A sends the packet to virtual switch 106, which then encapsulates the packet with an overlay header (augmentation information) that may be used to indicate the tenant to which the packet belongs, an outer IP header, and an outer MAC header for transmission over the physical network 140 to virtual switch 116, which then decapsulates the packet....In some embodiments, encapsulation and decapsulation are provided by the virtual switches. In general, these functions are provided by a network virtualization edge (NVE) (terminator proxy instance), which is provided by the virtual switches in this embodiment, but may also be provided by physical switches, such as top-of-rack switches." [0026]; Fig. 1. The packet encapsulated with the overlay header is interpreted as the augmented message.
sending, by the terminator proxy instance via the second communication protocol, the augmented message to the resource. - "In information handling system 100, virtual switches 106, 116, and 136 provide a number of tunnels that allow for communication within tenant 150 and between hosts 102, 112, and 132. These tunnels may be Internet Protocol (IP) based tunnels that function by encapsulation. For example, VM 104A on host 102 may need to transmit a packet to VM 114A on host 112. VM 104A sends the packet to virtual switch 106, which then encapsulates the packet with an overlay header that may be used to indicate the tenant to which the packet belongs, an outer IP header, and an outer MAC header for transmission over the physical network 140 to virtual switch 116, which then decapsulates the packet. The decapsulated packet is sent from virtual switch 116 to VM 114A...In some embodiments, encapsulation and decapsulation are provided by the virtual switches. In general, these functions are provided by a network virtualization edge (NVE) (terminator proxy instance), which is provided by the virtual switches in this embodiment, but may also be provided by physical switches, such as top-of-rack switches." [0026]; Fig. 1. The packet encapsulated with the overlay header is interpreted as the augmented message. A NIC card on host 112 receiving the encapsulated packet is interpreted as the resource [0021]; Fig. 1.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Fulton with Ghanwani's teachings because doing so would provide Fulton's system with the ability to facilitate multicast routing, as suggested by Ghanwani [0052].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9043452 B2 - hereinafter "Fulton", in view of US 20130055240 A1 - hereinafter "Gondi".

With respect to claims 6, 13 and 20, Fulton does not explicitly teach,
terminating, by a terminator proxy instance of the virtual machine cluster, a first communication session associated with the first communication protocol; and 
initiating, by the terminator proxy instance, a second communication session associated with a second communication protocol.
However, in analogous art for network communications, Gondi teaches:
"The storage network may be a wide area network, a local area network, or a network hosting a protocol especially suited for storage arrays, such as Fibre Channel, iSCSI, HyperSCSI, etc. In the embodiment of FIG. 1, the storage network includes a Fibre Channel (FC) switch 110." [0017]; Fig. 1
"Instead, during a live migration, the VM requests deletion of its original Vport on the original host, thereby tearing down its current connection session with the FC switch (terminator proxy instance), and upon the VM's instantiation on the new host, negotiates a new connection session with the FC switch with a new Vport." [0003]; Fig. 1
The current connection session and new connection session can both conform to the fibre channel protocol.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Fulton with Gondi's teachings because doing so would provide Fulton's system with the ability to increase a data center's capability of managing its computing resources efficiently, as suggested by Gondi [0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192